Title: From George Washington to Major General Horatio Gates, 17 April 1779
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Middle Brook April 17th 1779

I shall be under the necessity of drawing away a part of the troops now under your command to be employed elsewhere—You will therefore be pleased to direct General Glover’s Brigade to hold itself in readiness to march at the shortest notice—I hope the powerful aids of Militia, which you may call in on any emergency, in conjunction with the force still remaining and the 1500 troops to be raised by a late act of the State of Rhode Island, will secure you from experiencing any ill effects from this diminution, and enable you to cover the principal points which require attention. I am Sir Your most Obet servant
Go: Washington
